Name: COUNCIL REGULATION (EEC) No 1563/93 of 14 June 1993 fixing the guide price for adult bovine animals for the 1993/94 marketing year
 Type: Regulation
 Subject Matter: means of agricultural production;  prices
 Date Published: nan

 25. 6 . 93 Official Journal of the European Communities No L 154/35 COUNCIL REGULATION (EEC) No 1563/93 of 14 June 1993 fixing the guide price for adult bovine animals for the 1993/94 marketing year Whereas the guide price must be fixed in accordance with the criteria laid down in Article 3 (2 ) of Regulation (EEC) No 805/68, HAS ADOPTED THIS REGULATION: THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC ) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal (*), and in particular Article 3 ( 3 ) thereof, Having regard to the proposal from the Commission ( 2 ), Whereas, when the guide price for adult bovine animals is fixed, account should be taken of the objectives of the common agricultural policy; whereas the common agricultural policy aims inter alia at guaranteeing a fair standard of living for the farming community, at ensuring that supplies are available and that they reach consumers at reasonable prices; Article 1 For the 1993/94 marketing year, the guide price for adult boving animals shall be ECU 200 for 100 kg live weight. Article 2 This Regulation shall enter into force on the third , day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Luxembourg, 14 June 1993 . For the Council The President B. WESTH (') OJ No L 148, 28 . 6 . 1968, p . 24 . Regulation as last amended by Regulation (EEC) No 125/93 (OJ No L 18 , 27. 1 . 1993 , p. 1 ). ( 2 ) OJ No C 80, 20. 3 . 1993, p. 37.